Citation Nr: 0601120	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  02-03 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for acne of the back and 
shoulders with facial scarring, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran served on active duty from February 1979 to June 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 decision by the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a rating in excess of 30 percent 
for the veteran's acne disability with facial scarring.  In 
April 2004, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., for 
further development.


FINDINGS OF FACT

The veteran's service connected acne of the back and shoulder 
with facial scarring has primarily been manifested by small, 
pitted irregular scarring of the facial area encompassing an 
area exceeding 5" x 1/4" of both cheeks, but absent gross 
distortion, asymmetry or repugnant deformity of a facial 
features, ulceration, exudation, crusting, pigmentation 
changes, adherence to tissue or tissue loss.


CONCLUSIONS OF LAW

1.  For the time period prior to August 30, 2002, the 
criteria for a rating in excess of 30 percent for acne of the 
back and shoulders with facial scarring have not been 
satisfied.  38 U.S.C.A. §§ 1155, 5107, 5110(g) (West 2002); 
38 C.F.R. §§ 3.321(b) 4.20, 4.118, Diagnostic Codes 7800, 
7806 (2000-02); VAOPGCPREC 3-2000 (Apr. 10, 2000).

2.  For the time period beginning on August 30, 2002, the 
criteria for a 50% rating, but no higher, for acne of the 
back and shoulders with facial scarring have been satisfied.  
38 U.S.C.A. §§ 1155, 5107, 5110(g) (West 2002); 38 C.F.R. §§ 
3.321(b), 4.118, Diagnostic Codes 7800, 7828 (2003-05); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to an increased rating for his 
acne of the back and shoulders with facial scarring.  The 
Board has reviewed all the evidence in the veteran's claims 
folder that consists of 4 volumes.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000); Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on each aspect of 
his claim.

Historically, the veteran was treated for acne vulgaris in 
service.  His initial VA examination in October 1980 
demonstrated a few comedones and a moderate number of 
pustules on the face with a moderate number of inflammatory 
papules, and six to eight inflammatory cysts.  There were 
also a moderate number of pustules on his presternal area, 
back and shoulders.  An RO rating decision dated December 
1980 granted service connection for acne vulgaris, and 
assigned an initial 10 percent evaluation under Diagnostic 
Code 7806.

Thereafter, VA clinic records reflect his treatment for acne 
vulgaris with Tetracycline, Fostex soap and Benzyl Peroxide.  
A June 1981 VA dermatology consultation described marked 
scarring of the left cheek, inflammatory papules with a few 
scattered pustules of the jaw, and mild involvement of the 
chest and back.  He was provided an impression of Type II 
acne vulgaris and prescribed Fostex soap and Tetracycline.  A 
May 1985 letter from Charles M. Davis, M.D., reported the 
veteran's treatment for pustular acne and hidradenitis of the 
left axilla with Tetracycline and PanOxyl topically.  A May 
1985 letter from Renie E. Bressinck, M.D., described the 
veteran as having some scarring in the cheek area.  His 
prescriptions were changed to Erythromycin, Cleocin T and 
Acne Aid Soap that had helped heal the lesions.  It was noted 
that there were no restrictions.

In a letter dated September 1985, Dr. Bressinck described the 
veteran as having significant scarring over the cheeks and 
forehead.  He was seen for a marked flare of his cystic acne 
with deep cystic lesions over the forehead, above the right 
eye, one on the chin, one on the left cheek, and across the 
posterior cervical area.  His past treatment with 
Erythromycin, Cleocin T, Tetracycline, Vanoxide, Phostex 
Soap, and Pan Oxyl 5% only caused a temporary improvement.  
He was started on Accutane.

A VA dermatology examination in October 1985 described 
scarring over the cheeks and chin.  There were some post-
inflammatory hyper-pigmentation over the upper back and a few 
papular lesions.  There were cystic lesions over the bridge 
of the nose, left cheek, right cheek and left side of the 
chest.  There were a number of papular lesions over the 
cheeks.  He was given an impression of chronic cystic acne.  
Photographs of the affected skin areas are associated with 
the claims folder.

Thereafter, VA dermatology clinic records reflect continued 
treatment for acne vulgaris with periods of good control, and 
periods of flare-ups.  His Accutane prescription was 
discontinued in July 1987, and changed to Retin A .05% cream 
and Clandomycin.  At that time, he was noted to have pitted 
scarring.  A January 1993 clinic record described extensive 
scarring with several cysts in the facial area.

On VA examination in August 1993, the veteran reported a 13-
year history of treating his acne with Tetracycline as well 
as current use of Retin-A and another topical antibiotic 
solution.  On physical examination, there were two to three 
cystic lesions and several comedones involving the facial 
skin.  There were fairly large areas of superficial, soft, 
piriform scarring involving the cheeks bilaterally.  The 
posterior nuchal area and occipital scalp revealed closely 
cropped hair with a few fibrotic 1 to 2 millimeter scattered 
papules.  The back had a few scattered comedonal lesions with 
no evidence of scarring or a cyst formation.  His chest was 
similar to the back.  He was given assessments of scarring 
cystic facial acne, comedonal acne, and mild acne keloidalis 
nuchae.  

An RO rating decision dated September 1993 increased the 
evaluation for acne of the face, back and shoulders to 30 
percent disabling under Diagnostic Code 7806.

VA skin examination in October 1996 included the veteran's 
report that he missed 3 to 4 days of work per year due to 
flare-ups of his acne.  His examination noted scarring of the 
face consistent with severe acne in the past.  He had a few 
hyperkeratotic and hypertrophic papules in a follicular 
distribution in the beard area.  He had some scattered 
erythematous papules and pustules, as well as some comedonal 
acne, on his chest and back.  There were two severely 
inflammatory lesions, one about 8 mm. on the left scapular 
region and one 8-9 mm. on his right medial back.  He was 
given an impression of chronic folliculitis, 
pseudofolliculitis barbae and acne.

VA skin examination in May 1997 noted some hypertrophic 
scarring of the nape of his neck in the bearded area.  He had 
some pitted acneform scarring on the cheeks outside of the 
bearded area.  On the shoulders, he had several inflammatory 
papules and pustules, some ingrown hairs, and some cysts.  
There was post-inflammatory hyperpigmentation from active 
pustules on his chest.  He was given impressions of adult 
acne, pseudofolliculitis barbae, acne keloidalis nuchae, and 
irritation from topical medication.   Unretouched photographs 
of the affected areas are associated with the claims folder.  
Thereafter, the veteran's VA clinic records document his 
continued treatment for diseases of the skin.  

In pertinent part, the veteran filed his claim for an 
increased rating by means of a VA Form 21-4138 filed in April 
2001.  On VA examination in June 2001, he reported continued 
problems with his acne, particularly on his face.  He had 
tried multiple topical medications, including Tetracycline 
for many years and Doxycycline over the last six years.  He 
was concerned that the Doxycycline was causing his skin to 
become very sensitive.  Shaving irritated his face that 
caused eruptions to worsen in the facial area.  On physical 
examination, he was noted to have multiple pitting scars on 
the cheeks bilaterally.  There was not much active 
inflammation although he was on oral antibiotics.  His chest 
and back were relatively clear with a few scattered 
inflammatory patches.  He was given the following impression:

"Cystic scarring acne.  It appears to be fairly 
well-controlled today; however, he does report 
several problems with his medications and he has 
wanted to get those changed by a physician soon.  
He also sees a private dermatologist.  The 
irritation caused by shaving certainly can worsen 
his acne condition, but as of today, it is not 
severely inflamed."

Private clinic records include a May 2001 visitation noting 
comedone papules on the face with extensive old scarring of 
the back and chest.  He was given prescriptions of 
Erythromycin, Brevoxyl Cleanser, Clandomycin and Retin A.  In 
January 2002, he was noted to have lots of ice pick scars as 
well as several inflamed papules of the chest.  He reported 
itching with Retin A.  He was prescribed Sarna for his 
itching.  He continued to have symptoms through March 2002 
trying various prescriptions of Hydrocortisone, Cetaphil 
Soap, Salicylic Acid Soap, Differin, and Erythromycin.  VA 
clinic records during this same time period describe a pitted 
and scarred facial and neck areas with few scattered papules 
and pustules, and he was prescribed a Z-pack.  He was seen by 
his private physician in April 2002 with complaint of an 
itchy rash of the neck and arms.  His physical examination 
demonstrated dermatitis at the antecubital and neck areas.  
There were no papules or pustules.  He was given impressions 
of eczema and folliculitis.  He was given a prescription of 
Protopic.  

A letter from Mark G. Sangster, M.D., indicated that the 
veteran was treated for folliculitis that responded to 
treatment with oral and topical antibiotics, but that he had 
trouble with dermatitis worsening with hotter days.  He was 
placed on Protopic in an attempt to treat his flare of skin 
symptoms.  Dr. Sangster indicated that there was a need to 
discontinue antibiotic treatment.  Thereafter, VA clinic 
records reflect continued prescriptions for medications such 
as Doxycycline, Tretinoin cream, hydroxyzine, Triamcinolone 
cream, and Aquaphor ointment.

In October 2004, the veteran underwent VA skin disease 
examination with benefit of review of his claims folder.  
Physical examination demonstrated that scarring on his 
bilateral cheeks extended up to his temples and on to his 
chin, encompassing approximately 5" x 3" on bilateral 
cheeks.  There were 1" x 1" scars on both temples, and a 
2" x 1" scar on his chin.  The scars were shallow and 
depressed with no epidural changes or hyperpigmentation.  
They were not affixed in the underlying tissue nor was there 
loss of underlying tissue.  His front, sides and back of neck 
were all hyperpigmented indicative of a post-inflammatory 
hyperpigmentation after using Elidel for his eczema.  He did 
not have any other scars on his face besides the acne scars.  
Unretouched photographs of the exposed skin areas, taken in 
December 2004, are associated with the claims folder.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

The severity of a skin disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.118 
(Schedule).  A scar is rated according to location, type, and 
characteristics, and separate ratings may be assigned based 
upon appearance, healing, and/or impairment of function of 
the part affected.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
Effective on August 30, 2002, the regulations pertaining to 
evaluating disabilities of the skin were revised.  See 67 
Fed. Reg. 49590, 49596 (July 31, 2002).  There were minor 
corrections to the criteria issued at a later date.  See 67 
Fed. Reg. 58448 (Sept. 16, 2002).  Prior to the effective 
date of the new regulations, the veteran's claim for an 
increased rating may only be evaluated under the older 
criteria.  38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-
2000 (April 10, 2000).  

The criteria in effect prior to August 30, 2002 did not have 
a specific diagnostic code for acne vulgaris.  As such, the 
RO rated the disability as analogous to eczema under 
Diagnostic Code 7806.  38 C.F.R. §§ 4.20, 4.118, Diagnostic 
Code 7806 (2000-02).  The 30 percent rating contemplated 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  Id.  A 50 percent rating was warranted for 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  Id.

In addition, the schedular criteria provided for a 50 percent 
rating for disfiguring scars of the head, face or neck that 
was complete, or exceptionally repugnant deformity of one 
side of face, or marked or repugnant bilateral disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2000-02).  
Furthermore, a 10 percent rating was warranted for 
superficial scars that were poorly nourished with repeated 
ulceration (Diagnostic Code 7803) or superficial scars that 
were tender and painful on objective demonstration 
(Diagnostic Code 7804).  Alternatively, a rating could be 
provided for scars resulting in limitation of motion of an 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2000-02).

Under the criteria in effect since August 30, 2002, VA has 
added a diagnostic code for acne designated as Diagnostic 
Code 7828.  38 C.F.R. § 4.118, Diagnostic Code 7828 (2003-
05).  Under this diagnostic code, the currently assigned 30 
percent rating represents the maximum schedular rating for 
deep acne (deep inflamed nodules and pus-filled cysts).  
However, this diagnostic code specifically instructs that the 
condition could be rated as disfigurement of the head, face, 
or neck, or scars depending upon the predominant disability.  
Id.

Under the criteria in effect since August 30, 2002, scarring 
causing disfigurement of the head face or neck is rated with 
reference to the following 8 characteristics of 
disfigurement:  

1) Scar 5 or more inches (13 or more cm.) in 
length;
2) Scar at least one-quarter inch (0.6 cm.) wide 
at widest part;
3) Surface contour of scar elevated or depressed 
on palpation;
4) Scar adherent to underlying tissue;
5) Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.);
6) Skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six 
square inches (39 sq. cm.);
7) Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); and
8) Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

The currently assigned 30 percent rating contemplates visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2003-05).  A 50 percent rating is warranted for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of 
disfigurement.  Id.  A higher 80 percent rating is warranted 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement.  Id.

Alternatively, the criteria of Diagnostic Code 7802 provides 
for a 10 percent rating for scars other than head, face, or 
neck that are superficial and that do not cause limited 
motion when involving an area or areas of 144 square inches 
(929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2003-05).  A superficial scar is defined as one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802, Note 2 (2003-05).  Under 
Diagnostic Code 7803, a 10 percent rating is warranted for an 
unstable superficial scar.  38 C.F.R. § 4.118, Diagnostic 
Code 7803, Note 2 (2003-05).  An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note 
2 (2003-05).  Under Diagnostic Code 7804, a 10 percent rating 
is warranted for a superficial scar painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2003-05).  The 
criteria of Diagnostic Code 7805 still rates the disability 
according to limitation of function of affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2003-05).

The Board finds, by a preponderance of the evidence, that the 
veteran is not entitled to a rating in excess of 30 percent 
under the criteria in effect prior to August 30, 2002.  The 
medical and lay evidence establishes flare-ups of acne 
disability on the face, neck, shoulders and back.  He has had 
episodic flare-ups of scattered pustules in the exposed 
areas.  VA examination in April 2001 demonstrated that his 
non-exposed areas were relatively clear with the exception of 
a few scattered inflammatory patches.  There was one instance 
of some inflammatory papules on the non-exposed areas noted 
in January 2002.  There is no medical description that the 
veteran's service connected acne disability has resulted in 
ulceration, extensive exfoliation or crusting.  There is no 
medical description that the affected exposed areas manifests 
itself as exceptionally repugnant in nature.  The Board, upon 
review of the unretouched photographs of record, is of the 
opinion that the photographic evidence does not bear out a 
condition that is exceptionally repugnant in nature.  
Furthermore, although the acne has resulted in pitted 
scarring of the face, the medical and lay evidence does not 
demonstrate that such scarring is poorly nourished with 
repeated ulceration, is tender and painful on objective 
demonstration, or results in limitation of motion of an 
affected part.  As such, the criteria for a rating in excess 
of 30 percent under Diagnostic Code 7800 or 7806 have not 
been satisfied.  Additionally, there is no competent evidence 
of record to warrant consideration of separate ratings under 
Diagnostic Codes 7803, 7804 or 7805.

The Board does find, however, that the criteria for a 50 
percent rating for acne with facial scarring have been 
satisfied under the regulations that became effective August 
30, 2002.  The pitted facial scarring, although individually 
small in size, is contiguously configurated to affect an area 
exceeding 5 inches in length, and one-quarter inch in width 
on both cheeks.  This satisfies the disfiguring 
characteristics (1) and (2) as delineated in 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2003-05).  The pitted areas of 
facial scarring were noted by the VA examiner to be 
depressed.  This satisfies the disfiguring characteristic 
number (3).  Based upon the medical description of depressed 
pitted scars, and review of the unretouched photographs, the 
record is clear that the veteran's skin texture on his cheeks 
is irregular in nature.  As such, this evidence satisfies the 
disfiguring characteristic number (6).  As the veteran 
manifests at least 4 of the characteristics of disfigurement 
of his facial area, the criteria for a 50 percent rating 
under Diagnostic Code 7800 have been met.

The preponderance of the evidence, however, is against a 
higher rating still.  The VA examiner indicated that the 
scarring was neither adherent to underlying tissue, missing 
nor affixed.  Thus, the veteran does not manifest disfiguring 
characteristic numbers (4), (7) and (8).  Additionally, there 
is no hypo or hyper-hyperpigmentation of the skin due to the 
service connected acne, although there is some 
hyperpigmentation noted on the neck due to non-service 
connected eczema.  Thus, the veteran also does not manifest 
disfiguring characteristic number (5).  The schedular 
criteria requires the manifestation of six or more of the 
disfiguring characteristics of disfigurement for 
consideration of a higher rating.  Furthermore, there is no 
medical or lay description of visible or palpable tissue loss 
in the facial area nor gross distortion of asymmetry of any 
facial feature.  As such, the criteria have not been 
satisfied for consideration of a higher rating under 
Diagnostic Code 7800.

As indicated above, the schedular criteria provide for a 
maximum 30 percent rating for acne, and it has been more 
beneficial to rate the veteran as having his facial scarring 
to represent the predominant disability.  As a specific 
diagnostic code has been provided in the new criteria, the 
Board finds that it would be inappropriate and illogical to 
rate the condition by analogy to eczema as required under the 
previous criteria.  In this respect, the additional skin 
disorders affecting the veteran, to include dermatitis, 
eczema and folliculitis, have not been service-connected.  
Furthermore, as held above, the scars are superficial in 
nature, do not involve loss of covering of skin over the 
scar, and are not painful on examination.  There is also no 
medical or lay evidence that the scarring limits the function 
of affected part.  The scarring on the non-exposed areas is 
medically described as limited in nature.  As such, the 
criteria for a rating in excess of 30 percent, under either 
Diagnostic Codes 7800, 7803, 7804 7805 or 7806, have not been 
satisfied.

In so holding, the Board deems the veteran as competent to 
describe the physically observable manifestations of his skin 
disability as well as sensations such as itchiness and pain.  
He has reported that his use of medication for his service 
connected skin disability limits him from sunlight exposure, 
and that the severity of his condition has resulted in 
interference with his social life and work environment due to 
psychiatric symptoms.  The Board notes that the veteran has 
been service connected for an acquired psychiatric disorder 
as secondary to his service connected acne scarring of the 
facial area.  His nervous manifestations were considered in 
determining whether a higher rating was warranted under the 
old schedular criteria, but he did not meet the necessary 
component of either ulceration, extensive exfoliation or 
crusting to satisfy the criteria for a higher rating.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2000-02) (a 50 
percent rating was warranted for ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations) (emphasis added).  In this case, the medical 
descriptions of the severity and disfiguring characteristics, 
as well as the photographic evidence of the exposed areas, is 
the most probative evidence of record with respect to his 
entitlement to a higher rating.  The preponderance of the 
evidence is against the claim, and there is no doubt of 
material fact to be resolved in his favor.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Finally, the Board does not find that the veteran's acne 
disability presents such an unusual or exceptional disability 
picture as to require referral of the claim by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  The 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
criteria of 38 C.F.R. § 3.321(b)(1) provides that an 
extraschedular evaluation may be assigned for an exceptional 
or unusual disability picture, with such related factors as 
marked inference with employment or frequent periods of 
hospitalization, which results in an impractical application 
of the regular schedular standards.  In this case, the 
appellant has not been frequently hospitalized for his acne 
disability.  He reports the loss of 3 to 4 days of work per 
year due to flare-ups of his disability.  His 30 percent and 
50 percent ratings in effect for different time periods 
contemplate loss of working time during exacerbations.  
38 C.F.R. § 4.1 (2005).  As such, the Board finds no basis 
for further action on this question.  VAOPGCPREC 6-96 (1996).

In so holding, the Board has carefully reviewed the record to 
ensure compliance with the notice and assistance provisions 
of the Veterans Claims Assistance Act (VCAA) of 2000.  106 
P.L. 475, 114 Stat. 2096 (2000).  In pertinent part, this law 
defines VA's notice and duty to assist requirements in the 
development of certain claims for benefits.  See 38 U.S.C.A. 
§ 5102, 5103, 5103A and 5107 (West 2002).  

The Court of Appeals for Veteran's Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that a pre-adjudicatory RO letter 
dated May 11, 2001, as well as the rating decision on appeal, 
the statement of the case (SOC) and the supplemental 
statement of the (SSOC), told him what was necessary to 
substantiate his claim.  In fact, the rating decision on 
appeal, the SOC and the SSOC provided him with specific 
information as to why his claim was being denied, and of the 
evidence that was lacking.  The May 2001 letter satisfied the 
elements of (2) and (3) by notifying the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  More specifically, the 
documents explained that VA would help him get such things as 
medical records, or records from other Federal agencies, but 
that he was responsible for providing any necessary releases 
and enough information about the records so that VA could 
request them from the person or agency that had them.

With respect to element (4), the Board notes that the 
documents cited above identified for the veteran evidence 
and/or information in his possession deemed necessary to 
substantiate his claim, and he was instructed to send the 
evidence that he had and/or to tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  In the May 2001 letter, the RO specifically advised 
him "If there is any additional information which you feel 
is relevant to your claim, please submit it within 60 days."

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  There is no indication that any aspect of 
the VCAA compliant language that may have been issued post-
adjudicatory has prevented the veteran from providing 
evidence necessary to support his claim or affected the 
essential fairness of the adjudication of the claim.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, VA treatment notes and 
private treatment records.  The RO also obtained all medical 
and legal documents pertaining to the veteran's application 
for disability benefits with the Social Security 
Administration.  There are no outstanding request for the RO 
to obtain any information in the possession of a non-federal 
entity for which the veteran has identified and authorized 
the RO to obtain on his behalf.  VA also provided the veteran 
with examination during the appeal period.  The Board 
specifically remanded the claim in April 2004 to obtain an 
adequate examination report addressing the new schedular 
criteria.  The examination report obtained, dated October 
2004 and unretouched photographs taken December 2004, 
substantially satisfies the Board remand directives.  The 
veteran has argued that VA should obtain additional 
photographs of his neck, back, shoulders and arms to further 
demonstrate the severity of his skin disability.  The 
unretouched photographs obtained sufficiently photograph the 
affected exposed areas as required by regulation.  See 
38 C.F.R. § 4.118, Diagnostic Code 7800 Note 1 (2003-05).  
There is no regulatory requirement, or need, to photograph 
the unexposed areas in this case.  See generally 38 C.F.R. 
§ 4.118 (2000-05).  The lay and medical evidence of record, 
in its totality, provides the necessary information to decide 
the case.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 4.2 (2005).

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).


ORDER

An increased rating for acne of the back and shoulders with 
facial scarring is denied for the time period prior to August 
30, 2002.  

A 50 percent rating for acne of the back and shoulders with 
facial scarring is granted for the time period beginning on 
August 30, 2002.


____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


